FOSTER, Circuit Judge.
This'is the second appeal in this case. It is a suit by the United States to recover against principal and surety on a bond given to prevent collection by distraint of income taxes against C. M. Root. The defense is that collection of the taxes was barred by limitation; that the bond was exacted by duress; and that it was without consideration. On the first trial in the District Court there was judgment for Root and the surety company. That judgment was reversed on the former appeal. U. S. v. Root (C.C.A.) 62 F.(2d) 385. The facts are fully reviewed in the opinion in that case and need not be repeated. Our former decision became the law of the case and on the new trial the District Court was obliged to follow it. Subsequent decisions of the Supreme Court support our previous ruling. See McDonnell v. U. S., 288 U.S. 420, 53 S.Ct. 410, 77 L.Ed. 869; Helvering v. Newport Co., 291 U.S. 485, 54 S.Ct. 480, 78 L.Ed. 929.
The appeal presents nothing new that is material.
Affirmed.